Citation Nr: 1704509	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 12-11 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to September 29, 2016, and a rating in excess of 60 percent thereafter, for coronary artery disease, status post bypass graft.

2. Entitlement to a compensable rating for a nonlinear surgical scar, left lower extremity, associated with coronary artery bypass graft.

3. Entitlement to a compensable rating for linear surgical scars, left lower extremity and anterior trunk, associated with coronary artery bypass graft.

4. Entitlement to a rating in excess of 20 percent for a left shoulder disability.

5. Entitlement to a rating in excess of 20 percent for a lumbar spine disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney at Law


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955, March 1955 to February 1958, March 1958 to March 1964, and February 1965 to March 1974. 

This matter comes to the Board of Veterans' Appeals (Board) from July 2010 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In addition, in December 2015, the Veteran submitted a claim for a TDIU. A claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Thus, the Board finds that the Veteran's claim properly includes consideration of whether a TDIU is warranted.

In a November 2016 written correspondence, the Veteran withdrew his request for a hearing scheduled in December 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for the left shoulder disability and lumbar spine disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 29, 2016, the evidence indicates that the Veteran's coronary artery disease (CAD) did not result in more than one episode of congestive heart failure in the past year; a workload of 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

2. As of September 29, 2016, the evidence indicates that the Veteran's CAD has not resulted in chronic congestive heart failure; a workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.

3. The Veteran's nonlinear scar, status post coronary artery bypass graft, located on the left lower extremity is not deep, unstable or painful; it does not cover an area of at least 6 square inches (39 square centimeters); and it does not affect the functioning of the affected part.

4. The Veteran's linear scars, status post coronary artery bypass graft, located on the left lower extremity and anterior trunk are not deep, nonlinear, unstable, or painful; they do not cover an area of at least 144 square inches (929 square centimeters); and they do not affect the functioning of the affected part.


CONCLUSIONS OF LAW

1. Prior to September 29, 2016, the criteria for a rating in excess of 30 percent for CAD were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017-7005 (2016).

2. As of September 29, 2016, the criteria for a rating in excess of 60 percent for CAD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7017-7005 (2016).

3. The criteria for an initial compensable disability rating for scar, status post coronary artery bypass graft, left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).

4. The criteria for an initial compensable disability rating for scars, status post coronary artery bypass graft, left lower extremity and anterior trunk have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in June 2010 and May 2012. The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA. The letters also notified the Veteran what types of evidence are necessary to establish a disability rating and effective date. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled under the VCAA. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained. The Veteran was provided VA examinations in September 2016 with respect to his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Here, the Board finds that the VA examinations are adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history. The examinations consider all pertinent evidence of record, and provide a complete rationale for the opinions stated. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims decided herein has been met. 38 C.F.R. § 3.159(c)(4). 

Additionally, the Veteran and his representative have both submitted written argument, and there is no indication of any outstanding relevant records that need to be obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

II. Analysis

A. Increased Rating for CAD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran's CAD is rated as 30 percent disabling prior to September 29, 2016, and 60 percent disabling thereafter, under Diagnostic Code (DC) 7017-7005. 38 C.F.R. § 4.104 (2016). Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27. DC 7005 pertains to coronary artery disease , and DC 7017 pertains to coronary bypass surgery. They are both rated using the same criteria.

Pursuant to DC 7017 and 7005, a 30 percent rating is assigned when a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray. A 60 percent rating is warranted when there is more than one episode of congestive heart failure in the past year; or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. A 100 percent rating is warranted when there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent. 38 C.F.R. § 4.104, DC 7005.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

A May 2010 VA Agent Orange examination report showed that the Veteran reported pains in the upper chest in 2002 and had a cardiac catheterization. This was followed by coronary artery bypass grafting. The Veteran reported that he had not had any more chest pains until 6 months prior, when he started feeling sharp pains which lasted for a few seconds at the inferior portion of the left ribs. The Veteran reported that he did household chores, washed dishes, and could walk about a block for exercise almost every day but had to stop as his legs got fatigued. The examiner noted that the Veteran had been diagnosed with peripheral artery disease 5 to 6 years earlier. The examiner diagnosed the Veteran with coronary artery disease and estimated his METs at 4, which was found to be limited in part by the peripheral artery disease in the legs.

An April 2012 Disability Benefits Questionnaire from a private physician diagnosed the Veteran with CAD and peripheral vascular disease but found him not to have congestive heart failure. The physician noted that an exercise test conducted in April 2008 had caused symptoms of dyspnea and fatigue at 5-7 METs. Evidence of cardiac hypertrophy or dilatation was noted from an echocardiogram conducted in April 2008, and the Veteran's left ventricular ejection fraction was observed at 55 percent from the same testing. 

A September 2016 VA heart examination report noted that the Veteran experienced congestive heart failure but that the condition was not diagnosed as chronic. No episodes of congestive heart failure were noted in the prior year, although the examiner stated that the Veteran's cardiac disability was "unchanged since rating in 8/5/2015." Cardiac hypertrophy was noted via echocardiogram, with no evidence of cardiac dilatation. Left ventricular ejection fraction was noted as 40 to 45 percent with abnormal wall motion and impaired relaxation. The examiner reported that exercise stress testing was not required as part of the Veteran's current treatment plan and was not without significant risk. Interview-based examination showed dyspnea and fatigue at an estimated workload of 3-5 METs. The examiner determined that this METs level has been found to be consistent with activities such as light yard work, mowing lawn, and brisk walking. The examiner noted that the Veteran's METs were also affected by bilateral leg cramps after 200 feet of walking due to the history of peripheral vascular disease and lumbar spine disability. Functional impact was noted as leg cramps, shortness of breath, and fatigue when walking long distances. The examiner reported that due to the Veteran's advanced age, his left ventricular ejection fracture was a more accurate representation of the cardiac function.

For the period prior to September 29, 2016, the Board finds that a rating in excess of 30 percent for the Veteran's service-connected CAD is not warranted. There is no evidence during this period that the Veteran was diagnosed with more than one episode of acute congestive heart failure in period of a year or that a workload of greater than 3 METs but not greater than 5 METs resulted in dyspnea, fatigue, angina, dizziness, or syncope. The Veteran was also not found to have left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Specifically, the April 2012 private physician determined that the Veteran's workload was consistent with 5 to 7 METs, with a left ventricular ejection fraction of 55 percent. These findings do not meet the criteria for the next higher, 60 percent rating. 

The Board does note that in an April 2010 VA Agent Orange examination report, the Veteran was noted to have a workload limited to 4 METs. However ,the examiner specifically determined at that time that the Veteran's METs results were due to peripheral artery disease, not to his CAD alone. As the April 2010 VA examiner did not find that the Veteran's CAD was a factor in his workload of 4 METs, the Board finds that this treatment note does not meet the criteria for the next higher rating. The Board further acknowledges, as pointed out by the Veteran's attorney, that the September 2016 VA examiner stated that the Veteran's CAD had not worsened since a previous August 2015 rating. However, the Board finds this statement not to be probative, as the "rating" referred to by the examiner was not a medical examination but instead was a rating decision issued in August 2015 by the RO assigning a 30 percent rating for the Veteran's CAD. There is no indication that the VA examiner conducted an evaluation of the Veteran at any point prior to the September 2016 VA examination, nor is there medical evidence in the file from August 2015 to support such a finding. Thus, the criteria for a rating in excess of 30 percent for CAD were not met for the period prior to September 29, 2016.

Additionally, the Board finds that a rating in excess of 60 percent for the Veteran's service-connected CAD as of September 29, 2016, is not warranted. The evidence of record does not demonstrate chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent. The Board notes that the September 2016 VA examination report noted left ventricular ejection fracture of 40 to 45 percent with METs estimated at 3 to 5. These findings clearly support the 60 percent rating currently assigned. However, at no time has the Veteran been found to have chronic congestive heart failure; a workload of 3 METs or less that resulted in dyspnea, fatigue, angina, dizziness, or syncope; or a left ventricular dysfunction with ejection fraction less than 30 percent. Therefore, the Board finds that the medical evidence does not support the next higher schedular rating of 100 percent at any time during the pendency of the appeal, as the overall symptomatology more nearly approximates the criteria for a rating of 30 percent prior to September 29, 2016, and of 60 percent thereafter.

Therefore, the Board finds that the preponderance of the evidence is against the claim for a rating for CAD in excess of 30 percent prior to September 29, 2016, and in excess of 60 percent thereafter. The claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Increased Rating for Scars

The Board notes that the Veteran is service-connected for scars, residual of coronary artery bypass graft surgery, located on the left lower extremity and anterior trunk, which are assigned noncompensable ratings. 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2016). The Veteran has asserted that compensable ratings are warranted. 

Diagnostic Code 7801 is used for rating scars not of the head, face, or neck that are deep and nonlinear. Such scars in an area of at least 6 square inches (39 square centimeters (cm)) but less than 12 square inches (77 square cm) warrant a 10 percent rating. A 20 percent rating requires an area of at least 12 square inches (77 square cm) but less than 72 square inches (465 square cm). A 30 percent rating requires an area of at least 72 square inches (465 square cm) but less than 144 square inches (929 square cm). A 40 percent rating requires an area of 144 square inches (929 square cm) or greater. A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. A deep scar is one associated with underlying tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801. 

Diagnostic Code 7802 is used for rating scars not of the head, face, or neck that are superficial and nonlinear. Such scars in an area of 144 square inches (929 square cm) or greater warrant a 10 percent evaluation. A superficial scar is one not associated with underlying soft tissue damage. If multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity. 38 C.F.R. § 4.118, Diagnostic Code 7802. 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful. A 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent disability rating is assigned for five or more scars that are unstable or painful. An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. If one or more scars are both unstable and painful, add 10 percent to the rating that is based on the total number of unstable or painful scars. 38 C.F.R. § 4.118, Diagnostic Code 7804.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars require the rating of any disabling effects not considered in a rating provided under Diagnostic Codes 7800 to 7804 under an appropriate diagnostic code. 38 C.F.R. § 4.118, Diagnostic Code 7805.

A May 2010 VA treatment record shows that the Veteran had a coronary artery bypass graft in July 2002, an additional right femoral popliteal bypass graft in April 2005, and a left femoral popliteal bypass graft in November 2004. Surgical scars noted on the midsternum and bilaterally on the distal and radial aspects of the thigh were all noted as well healed without any inflammation. 

A September 2016 VA scar examination report showed three scars status post grafting. The examiner noted that the scars were not painful, deep, or unstable. The first was a linear scar on the left lower extremity 6 cm in length and 0.3 cm in width, for a total area of 1.8 square cm. The second was a linear scar on the anterior trunk 19 cm in length and 0.5 cm in width, for a total area of 9.5 square cm. The examiner finally noted a nonlinear scar on the left lower extremity of 1 square cm in area. The examiner reported that none of the scars caused any functional limitations.  

The Board finds that the preponderance of the evidence is against finding that a compensable disability rating is warranted for the service-connected scars on the Veteran's left lower extremity or anterior trunk. A compensable rating under Diagnostic Code 7801 is not warranted for the nonlinear scar of the left lower extremity, as that Diagnostic Code is for scars that are both nonlinear and deep and cover at least 39 square cm. Here, the evidence shows that although the scar is nonlinear, it is not deep, and its total area is less than 39 square cm. A compensable disability rating is also not warranted under Diagnostic Code 7802 because the linear scars located on the anterior trunk and left lower extremity are superficial, and their total area is less than the 929 square cm required to warrant a compensable rating. Furthermore, compensable ratings are not warranted under Diagnostic Code 7804 because the evidence shows that none of the scars are tender or painful, both by the Veteran's reports and on examination, and there is no skin breakdown, meaning that the scars are not unstable. Finally, the evidence shows that the scars do not cause any other disabling effects or limitations of function that may be rated under any diagnostic codes other than Diagnostic Codes 7800 through 7804. Thus, rating under Diagnostic Code 7805 is not warranted.

Therefore, the Board finds that the preponderance of the evidence is against the claim for increased ratings for scars, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Extraschedular Rating

Although without authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b)(1) (2016). The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that all of the symptoms of the Veteran's CAD and scars are fully contemplated by the applicable rating criteria. There is neither evidence nor allegation of symptoms causing occupational impairment that is not encompassed by the schedular ratings assigned. Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment. Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Based on the above, the Board finds that referral for extraschedular consideration is not warranted. 

The Board notes further that the Veteran has asserted that his service-connected disabilities interfere with his ability to maintain substantial gainful employment. As such, the Board finds that the matter of a total disability rating based on individual unemployability is raised by the record and is remanded for additional development below. Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a rating in excess of 30 percent prior to September 29, 2016, and a rating in excess of 60 percent thereafter, for coronary artery disease, status post bypass graft, is denied.

Entitlement to a compensable rating for a nonlinear surgical scar, left lower extremity, associated with coronary artery bypass graft is denied.

Entitlement to a compensable rating for linear surgical scars, left lower extremity and anterior trunk, associated with coronary artery bypass graft is denied. 


REMAND

The Veteran is seeking higher disability ratings for his service-connected left shoulder disability and lumbar spine disability.

The Veteran filed his VA Form 9 in May 2012. Since that time, VA has obtained pertinent medical evidence in the form of VA examination reports that are relevant to the issues on appeal. As such, the Board must remand the Veteran's increased-rating claims for initial AOJ review of the newly obtained medical evidence. 38 C.F.R. § 20.1304(c) (2016). In this case, VA obtained the pertinent medical evidence associated with the Veteran's claims file (VA examination reports); the Veteran did not submit such evidence. Thus, a waiver of initial AOJ consideration of the newly obtained evidence would not be appropriate.

Further, as discussed in the Introduction, above, the Board notes that the issue of entitlement to a TDIU is intertwined with the issues of higher ratings for the left shoulder and lumbar spine disabilities, which are being remanded. Thus, the claims for increase remaining on appeal must be fully decided prior to adjudication of the Veteran's claim for a TDIU. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

After performing any additional development deemed necessary, review all the evidence of record and readjudicate the Veteran's claims for increase for his service-connected left shoulder and lumbar spine disabilities. Then, readjudicateit the claim for entitlement to a TDIU. If the benefits sought on appeal remain denied, in whole or in part, furnish the Veteran and his representative with a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


